DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication (IDS) filed on April 1, 2022.
Claims 1-20 are pending in this action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaping et al. (CN 108196465).
As per claim 1, Xiaping discloses, a voice control method comprising (Fig. 1):
receiving, by a first smart home appliance, voice information (-As shown in fig. 1, there are: a voice command receiving unit for receiving voice commands from users “equivalent to the first smart home appliance receiving voice information” and transmitting the received voice commands to the main control unit; Wireless interconnection device, which is used for Wireless interconnection With home appliances W1, ..., home appliances Wi, ..., and home appliances Wn, where iWiwwn and n are natural numbers, and outputs command operation signals to the home appliances wi to make the home appliances wi perform corresponding operations, and the wireless interconnection device is bidirectionally connected with the home appliances wi through WIFI or Bluetooth; Wi can be a TV, refrigerator, water heater, electric blanket, air conditioner, microwave oven or rice cooker, etc., which can be infinitely interconnected.);
acquiring a control command from the voice information (The main control unit receives the voice control instruction output by the voice instruction receiving unit “equivalent to obtaining the first control instruction from the voice information” and operates according to the control instruction”; 
determining whether the control command is executable by the first smart home appliance (The method for controlling the intelligent sound box based on voice commands comprises the following steps: 1) The voice instruction receiving unit judges whether the user makes a voice, and if so, it goes to step 2); Otherwise, go to step 8); 2) Jud whether that us's voice is a wake-up word, if so, proceeding to step 3), otherwise proceeding to step 8); 3) Transmitting user instructions to the main control unit; 4) The main control unit judges whether the user's command is for the interconnected household appliances, the smart speaker or the command taxi unit “equivalent to the first smart household appliance judging whether it can execute the first control command”.); and 
in response to determining that the control command is not executable by the first smart home appliance, sending the control command to a second smart home appliance (If it is for the interconnected household appliances, it goes to step 5), if it is for the smart sound box, it goes to step 6), and if it is for the command taxi unit, it goes to step 7); If none of them is truce, go to step 8); 5) The main control unit outputs a control signal to the wireless interconnection device according to the received voice control instruction, so that the home appliances connected with the wireless interconnection device can operate correspondingly according to the instruction “equivalent to the first smart home appliance sending the first control instruction to at least one second smart home appliance, and the second smart home appliance executing the first control instruction”;  After the operation, go to step 8); 6) The main control unit controls the working condition of the intelligent sound box according to the received voice control instruction; After the operation, go to step 8); 7) The main control unit controls the taxi unit to take a taxi according to the received voice control instruction, and displays the taxi status on the video display screen; After the operation, go to step 8)).

As per claims 8 and 13, they are analyzed and thus rejected for the same reasons set forth in the rejection of claim 1, because corresponding claims have similar limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, 9, 12, 14-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaping et al. (CN 108196465) as applied to claims 1, 8, and 13 above, and further in view of Xialing (CN 108109621).
As per claim 2, Xiaping does not explicitly discloses, wherein determining whether the control command is executable by the first smart home appliance comprises: comparing the control command with at least one executable control command of the first smart home appliance; determining that the control command is executable by the first smart home appliance in response to determining that the control command is one of the at least one executable control command of the first smart home appliance; and determining that the control command is not executable by the first smart home appliance in response to determining that the control command is not one of the at least one executable control command of the first smart home appliance.  However, Xialing (CN108109621A, 20180601) discloses a control method, device and system of household appliances, and specifically discloses (see paragraphs 0023 -0064 of the specification, And fig. 1-6): fig. 1 is a flow chart of a control method for household appliances according to an embodiment of the present invention. As shown in fig. 1, the method includes the following steps: judging whether voice commands exist in a voice command library, wherein the voice command library includes identification information of each household appliance and voice commands corresponding to each household appliance; Sending the voice instruction to the corresponding household appliances when the voice instruction exists in the voice instruction library; When the phonetic instruction does not exist in the phonetic instruction library, the home appliance is controlled not to perform the action. It appears that Xialing’s reference discloses whether the home appliance can execute the control instruction by judging whether the received voice instruction exists in the instruction library, that is, the comparison reference gives the technical enlightenment of determining whether the home appliance can execute the instruction by comparing the control instruction with the executable instruction in the instruction library.
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the invention was made to use Xialing’s teaching in the invention of Xiaping because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR). 

As per claims 9 and 14-15, they are analyzed and thus rejected for the same reasons set forth in the rejection of claim 2, because corresponding claims has similar limitations. 
As per claim 5, Xiaping discloses, the main control unit receives the voice control command output by the voice command receiving unit and operates according to the control command; or Outputting control signals to the wireless interconnection device, and the household appliances connected with the wireless interconnection device perform corresponding operations according to the instructions; The wireless interconnection device is bidirectionally connected with the home appliance WIFI via WIFI or Bluetooth (equivalent to the wireless connection of the first smart home appliance and the second smart home appliance). 
Xiaping disclsoes that the first intelligent device is wirelessly connected with each second intelligent device.
Xialing discloses that in alternative embodiments, before the main control board is used to control at least one household appliance, the above method can also include: calling the voice instruction library from the local storage and/or server based on the identification information of each household appliance, after receiving the voice instruction through the voice recognition device connected with the main control board. Xialing discloses that before the first smart home appliance receives voice information, based on the identification information of each home appliance, the voice instruction library is retrieved from the local storage and/or server, that is, the identification information of each home appliance is stored locally.
As per claim 6, Xiaping discloses, the main control unit receives the voice control command output by the voice command receiving unit and operates according to the control command; or  Output the control signal to the wireless interconnection device, and the household appliances connected with the wireless interconnection device will perform corresponding operations according to the instructions: the wireless interconnection device is bidirectionally connected with the household appliances WIFI through WIFI or Bluetooth (equivalent to the wireless connection of the first smart home appliance and the second smart home appliance). 
The voice command receiving unit of the intelligent sound box judges whether the user makes a voice or not, and sends the user command to the main control unit after judging that the user's voice is a wake-up word. The main control unit judges that the user's instruction is for the interconnected household appliances, and at this time, the main control unit outputs a control signal to the wireless interconnection device according to the received voice control instruction, so that the water heater connected with the wireless interconnection device can adjust the temperature to 48 degrees. After the intelligent speaker receives the instruction, the video display screen displays the current water temperature of the water heater and the regulated water temperature. Xiaping discloses that the smart speaker sends the first control instruction to the at least one second smart home appliance water heater through the wireless connection.
As per claim 7, Xiaping discloses, the main control unit receives the voice control command output by the voice command receiving unit and operates according to the control command; or Output the control signal to the wireless interconnection device, and the household appliances connected with the wireless interconnection device will perform corresponding operations according to the instructions: the wireless interconnection device is bidirectionally connected with the household appliances WIFI through WIFI or Bluetooth (equivalent to the wireless connection of the first smart home appliance and the second smart home appliance).
The voice command receiving unit of the intelligent sound box judges whether the user makes a voice or not, and sends the user command to the main control unit after judging that the user's voice is a wake-up word. The main control unit judges that the user's instruction is for the interconnected household appliances, and at this time, the main control unit outputs a control signal to the wireless interconnection device according to the received voice control instruction, so that the water heater connected with the wireless interconnection device can adjust the temperature to 48 degrees. After the intelligent speaker receives the instruction, the video display screen displays the current water temperature of the water heater and the regulated water temperature. It appears Xiaping discloses that the smart speaker is connected wirelessly. Sending the first control instruction to the at least one second intelligent home appliance water heater.
Xialing discloses that voice commands are received through a voice recognition device connected to the main control board, wherein the main control board is used to control at least one household appliance. Judging whether the voice command exists in the voice command library, wherein the voice command library includes the identification information of each household appliance and the voice command corresponding to each household appliance. The voice command library can be a pre-configured command library containing voice commands for controlling at least one household appliance, and the voice command library can include identification information of each household appliance and voice commands corresponding to each household appliance. The categories of household appliances are distinguished by their identification information, which can be their ID number, including but not limited to the department name, brand name or project name, to distinguish the categories of household appliances. When the voice instruction exists in the voice instruction library, the voice instruction is sent to the corresponding home appliance.
Specifically, in the above step, when the voice command for controlling the household appliances received by the voice recognition device connected to the main control board for controlling at least one household appliance is in the pre-configured voice command library, the received voice command is sent to the corresponding household appliance based on the identification information of each household appliance. Therefore, Xialing discloses that when sending voice control instructions to household appliances, it is based on the identification information of each household appliance, while in the field, when sending voice control instructions based on the identification information of each household appliance, the device identification of each household appliance must be obtained first, and sends voice control instructions based on the identification information of each household appliance. 
Therefore, it would have been obvious to on of ordinary skill in the art before the invention was made to determine that first obtains the device identification of each household appliance before sending the received voice command to the corresponding household appliance based on the identification information of each household appliance as disclosed by Xialing in the invention of Xiaping so as to easily sending intended household appliance, to the identified appliance. 
As per claims 12 and 18-20, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 5-7, because corresponding claims have similar limitations. 
 
Claims 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaping et al. (CN 108196465) as applied to claims 1, 8, and 13 above, and further in view of Chen et al. (CN 105511287).
As per claim 3, Xiaping discloses 22Client Ref No. P201802907-USAttorney Docket No. 00278.1023.OOUSthat the voice instruction of the smart speaker instructs the receiving unit to judge whether the user speaks or not, and then transmits the user instruction to the main control unit after judging that the user's voice is a wake-up word. The master control unit judges that the user command is from the smart speaker, and at this time, the master control unit outputs a control signal according to the received voice control command to pause the music in the smart speaker. After the intelligent speaker receives the instruction, the video displays the working condition of the screen player. The reference discloses that the first smart home appliance executes the first control instruction when it can execute the first control instruction, and displays the execution situation in the video display area. 
For other additional technical features, reference of Chen (CN105511287A, 20160420) discloses a method, device and system for controlling smart home appliances, and specifically discloses (see paragraphs 0036 -0153 of the specification): the smart home appliance controller receives the command from the command processing mechanism and determines the target home appliances in the command. According to the control rules of the target home appliance, converting the command information into machine command information that can be identified by the target home appliance and sending it to the target home appliance. After receiving the command information, the target home appliance executes operation according to the command information, and feeds back the executed result to the intelligent home appliance controller. The intelligent home appliance controller receives the feedback information of the execution result of the target home appliance. The intelligent home appliance controller outputs the feedback information of the target home appliance, for example, in the form of voice play. Chen discloses that when the home appliance controller determines the target home appliance that can execute the control instruction, it sends the control instruction to the target home appliance, and when the target home appliance finishes executing the control instruction, it sends feedback information to the smart home appliance controller, which outputs the feedback information in the form of voice play after receiving the feedback information. Chen’s reference gives the technical revelation that the feedback information after the execution of the control instruction can be output in the form of voice play. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, when the first smart home electronics can execute the first control instruction by itself, it is easy to think of executing the first control instruction and send a voice reminder that the first control instruction is executed by the first smart home appliance. Those skilled in the field are smart home appliance controllers that can choose and set according to actual needs to output the feedback information of the target home appliance for example in the form of voice play.
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the invention was made to use Xialing’s teaching in the invention of Xiaping because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention.

As per claims 10 and 16, they are analyzed and thus rejected for the same reasons set forth in the rejection of claim 3, because the corresponding claim has similar limitations. 
 
Claims 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaping et al. (CN 108196465) in view of Xialing (CN 108109621) as applied to claims 1, 8, and 13 above, and further in view of Chen et al. (CN 105511287).
As per claim 4, Xialing discloses, the main control unit receives the voice control command output by the voice command receiving unit and operates according to the control command; or Outputting a control signal to the wireless interconnection device, and the household appliances connected with the wireless interconnection device perform corresponding operations according to the instructions. The wireless interconnection device is bidirectionally connected with the home appliance WIFI via WIFI or Bluetooth (equivalent to the wireless connection of the first smart home appliance and the second smart home appliance). 
Chen discloses, the intelligent home appliance controller can be connected with a plurality of controlled home appliances through wired or wireless network, such as WIFI network. The intelligent home appliance controller receives the address information of the target home appliance, and at the same time, the intelligent home appliance controller can also receive the control rule information of the target home appliance and register it. The intelligent home appliance controller communicates with the target home appliance, for example, before the intelligent home appliance controller controls the target home appliance to run, it communicates with the target home appliance and establishes a connection; The intelligent home appliance controller receives the command from the command processing mechanism and determines the target home appliance in the command; According to the control rules of the target home appliance, converting the command information into machine command information that can be recognized by the target home appliance and sending it to the target home appliance; After receiving the command information, the target home appliance executes operation according to the command information, and feeds back the executed result to the intelligent home appliance controller; The intelligent home appliance controller receives the feedback information of the execution result of the target home appliance; The intelligent home appliance controller outputs the feedback information of the target home appliance, for example, in the form of voice play. Chen discloses that when the home appliance controller determines the target home appliance that can execute the control instruction, it sends the control instruction to the target home appliance, and when the target home appliance finishes executing the control instruction, it sends feedback information to the smart home appliance controller, and after receiving the feedback information, the smart home appliance controller outputs the feedback information in the form of voice play (equivalent to sending a voice reminder that the first control instruction is executed by one of the second smart home appliances); Among them, the smart home appliance controller and the target home appliance are in wireless communication connection (equivalent to disclosing that the first smart appliance receives the reminder message that the first control instruction returned by the second smart home appliance is executed through wireless connection), and also discloses that the home appliance controller receives the address information of the home appliance. 
Therefore, for those skilled in the field, whether it is to extract the device identification of the second smart home appliance by reminding message or to receive the device identification of the smart home appliance when the first smart home appliance is wirelessly connected with the second smart home appliance, it is a common setting in this field.
As per claims 11 and 17, they are analyzed and thus rejected for the same reasons set forth in the rejection of claim of claim 4, because the corresponding claim has similar limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carey et al. (US 10,255,917) discloses, coordinating the execution of a voice command across multiple connected device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
May 17, 2022	

/ABUL K AZAD/Primary Examiner, Art Unit 2656